Citation Nr: 1030792	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for valvular heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to August 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a videoconference hearing from St. Petersburg, Florida in 
February 2010 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced a reoccurrence of rheumatic fever 
during his military service in October 1952. 

2.  Although it cannot be said with medical certainty to which 
episode of rheumatic fever the Veteran's current valvular heart 
disease is attributable, i.e. episodes prior to service or that 
during service, medical opinions of record find it at least as 
likely as not that the in-service episode contributed to the 
Veteran's current heart disability.  





CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, valvular 
heart disease was incurred or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

As will be discussed in full below, the Board finds that service 
connection for valvular heart disease is warranted; therefore, a 
full discussion of whether VA met these duties is not needed as 
no prejudice can flow to the Veteran from any notice or 
assistance error based upon the full grant of the benefit 
sought.  It is important to note, however, that in January 2007, 
the AOJ provided notice with respect to the process by which an 
initial disability rating and effective date would be established 
should service connection be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for valvular heart disease, 
which he contends is attributable to an episode of rheumatic 
fever that occurred while he was in active military service.  In 
order to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R.  
§ 3.306 (2009).

In the present case, medical evidence establishes that the 
Veteran has a history of mitral stenosis/rheumatic valvular 
disease, status-post mechanical mitral valve replacement in 2002.  
See, e.g., VA examination, March 2007.  This represents a current 
valvular heart disability.  The record also establishes that 
prior to military service, the Veteran had a history of rheumatic 
fever, and that rheumatic fever reoccurred during active military 
service in or about October 1952.  See Service treatment records.  

In April 2010, the Board requested a medical specialist's opinion 
in an effort to clarify whether the Veteran's heart condition 
pre-existed his military service, and whether it was at least as 
likely incurred or aggravated therein.  The medical expert 
subsequently opined that he could not say with any degree of 
medical certainty to which episode of rheumatic fever the 
Veteran's current heart disease was attributable.  Nonetheless, 
the reviewing cardiologist opined that it was "reasonable to 
find that the 1952 episode [during service] at least 
contributed" to the Veteran's present valvular heart disease.  
Medical specialist's opinion, undated.  This opinion is generally 
consistent with that of a private practitioner, Dr. RC in 
December 2006 that the etiology of the Veteran's present valvular 
heart disease is rheumatic heart disease collectively resulting 
from his prior history of rheumatic fever, i.e. not on or another 
specific episode.  

In all, the Board finds that when any reasonable doubt is 
resolved in favor of the Veteran, his present valvular heart 
disease has been found to be medically attributable, whether 
incurred or aggravated, to an episode of rheumatic fever 
occurring during his military service.  38 C.F.R. §§ 3.102, 
3.3.03, 3.306.  Service connection is therefore warranted.  

 
ORDER

Service connection for valvular heart disease is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


